OPINION
By THE COURT.
Submitted on motion for rehearing. The present rules of court do not provide for a motion or application for rehearing. However, the court will give the motion such attention as the contents require.
A different test is applied in determining whether action taken constitutes “an abuse of discretion” or was against the “manifest weight of the evidence.” Steiner v. Custer, 137 Oh St 448; Shearer v. State Medical Board, 58 Abs 561, 564.
This Court recently held that the Board of Liquor Control may appeal an adverse ruling from the Common Pleas Court to the Court of Appeals. Barn Cafe & Restaurant, Inc., v. Board of Liquor Control, Case No. '4637, Franklin County, decided January 24, 1952.
Nothing is presented in support of the motion which would require a rehearing.
Motion for rehearing overruled.
HORNBECK, PJ, MILLER, J, and NICHOLS, J, (NICHOLS, J, of the Seventh District, sitting by designation), concur.